DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/30/2020 is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 6-10, 13-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 9, 11 of copending Application No. 16/959,245 (US 2020/0331281) (currently allowance mailed). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are obvious in view of the claims in the copending application as discussed below:
Regarding claim 1, Claims 1 and 7 of the copending application (US 2020/0331281) teaches a printable medium support for a printer comprising (claim 1 line 1; claim 7 line 1): 
a support element to support a printable medium, the support element being movable between (claim 1 lines 4-5; claim 1 line 6; trench cover corresponds to support element) 
a protruding configuration to support the printable medium (claim 1 lines 6-7; claim 7 lines 7-8; supporting configuration corresponds to protruding configuration), and 
a retracted configuration in which the support element is at least partially retracted in a first direction (claim 1 lines 8-9; claim 7 lines 9-10; open configuration corresponds to retracted configuration); and 
the printable medium support comprising an actuating element to move the support element between the protruding configuration and the retracted configuration (claim 1 lines 10-12; claim 7 lines 11-12; elastic element corresponds to actuating element).
Regarding claim 2, Claims 7 and 9 of the copending application (US 2020/0331281) teaches wherein the actuating element comprises an elastic element to bias the support element towards the protruding configuration (claim 7 lines 11-12); wherein the support element comprises a protruding portion protruding from the support element in a second direction (claim 9 lines 1-3; slanted/curved/helicoidal portion corresponds to protruding portion); and wherein the protruding portion is engageable to move the support element into the retracted configuration (claim 9 lines 3-6).
Regarding claim 3, Claim 7 of the copending application (US 2020/0331281) teaches wherein the elastic element keeps the support element in the protruding configuration against the weight of the printable medium, when the support element supports the printable medium (claim 7 lines 7-8, 11-12).
Regarding claim 6, Claim 9 of the copending application (US 2020/0331281) teaches wherein the protruding portion comprises a frustum or a cylinder, wherein a normal of the base of the cylinder or the frustum extends in the second direction (claim 9).
Regarding claim 7, Claim 7 of the copending application (US 2020/0331281) teaches wherein in the retracted configuration the support element is at least partially retracted into the printable medium support, and/or wherein the support element comprises a support rib, the longest side of the support rib extending at least partially in a feeding direction of the printable medium and the support rib protruding from the printable medium support in the first direction, when the support rib is in the protruding configuration (claim 7 lines 9-10, 14-17).
Regarding claim 8, Claim 7 of the copending application (US 2020/0331281) teaches wherein the printable medium support is connectable to an adjacent element of the printer, the adjacent element of the printer comprising a movable portion to engage the protruding portion and move the support element into the retracted configuration (claim 7 lines 13-17).
Regarding claim 9, Claim 7 of the copending application (US 2020/0331281) teaches a printer comprising (claim 7 line 1): 
a cutter to cut a printable medium and being movable (claim 7 lines 2-3); and 
a printable medium support comprising (claim 7 line 2): 
     a support element to support the printable medium while being cut by the cutter, the support element being movable between (claim 7 line 6) 
      a protruding configuration to support the printable medium (claim 7 lines 7-8; supporting configuration corresponds to protruding configuration), and 
       a retracted configuration in which the support element is at least partially retracted in a first direction (claim 7 lines 9-10; open configuration corresponds to retracted configuration); and 
        an actuating element to move the support element between the protruding configuration and the retracted configuration (claim 7 lines 11-12; elastic element corresponds to actuating element); 
wherein the cutter comprises an engaging element to engage the support element and to move the support element from the protruding configuration towards the retracted configuration (claim 7 lines 13-17).
Regarding claim 10, Claim 7 of the copending application (US 2020/0331281) teaches wherein the cutter is movable along the support element, and moves the support element from the protruding configuration towards the retracted configuration as the cutter moves along the support element (claim 7 lines 13-17).
Regarding claim 13, Claim 7 of the copending application (US 2020/0331281) teaches a method for configuring a cutting stage of a printer, the method comprising (claim 7 lines 1-3):
biasing a support element towards a protruding configuration to support a printable medium (claim 7 lines 6,11-12);
moving a cutter adjacent to the support element to adjust a cutting position in which the printable medium is cut; and while moving the cutter, engaging the cutter with the support element to bring the support element from the protruding configuration towards a retracted configuration, wherein in the retracted configuration the support element is at least partially retracted in a first direction (claim 7 lines 2-3, 13-17).
Regarding claim 14, Claim 9 of the copending application (US 2020/0331281) teaches wherein the engaging the cutter with the support element comprises engaging the cutter with a protruding portion of the support element, the protruding portion protruding from the support element in a second direction (claim 9).
Regarding claim 15, Claim 11 of the copending application (US 2020/0331281) teaches wherein the cutter is a vertical cutter to cut the printable medium along a feeding direction of the printable medium, and moving the vertical cutter adjusts the width of a plot of the printable medium which is cut by the vertical cutter (claim 11).

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented (currently allowance mailed).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 7-10, and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murata et al. (US 2006/0039738).
Regarding claim 1, Murata et al teaches a printable medium support (figs.8,10-12) for a printer comprising: 
a support element (37 figs.10-12) to support a printable medium (100), the support element being movable between 
a protruding configuration to support the printable medium (fig.11), and 
a retracted configuration in which the support element is at least partially retracted in a first direction (figs.10,12); and
the printable medium support (figs.8,10-12) comprising an actuating element (48) to move the support element (37) between the protruding configuration and the retracted configuration (figs.10-12).
Regarding claim 2, Murata et al further teaches a wherein the actuating element (48 figs.8,10-12) comprises an elastic element (48) to bias the support element (37) towards the protruding configuration; 
wherein the support element (37 figs.10-12) comprises a protruding portion (37a,37b fig.10) protruding from the support element in a second direction; and 
wherein the protruding (37a,37b) portion is engageable to move the support element (37) into the retracted configuration.
Regarding claim 3, Murata et al further teaches wherein the elastic element (48 figs.8,10-12) keeps the support element in the protruding configuration against the weight of the printable medium, when the support element (37) supports the printable medium (figs.10-12).
Regarding claim 4, Murata et al further teaches wherein the second direction is different from the first direction, or wherein the first direction and the second direction form an angle greater than 30°, or greater than 60°, or between 70° and 110° (figs.10-12; profile/structure of 37a,37b extends in opposite to retraction direction).
Regarding claim 7, Murata et al further teaches wherein in the retracted configuration the support element (37 figs.8,10-12) is at least partially retracted into the printable medium support, and/or wherein the support element comprises a support rib (37a,37b figs.8,10-12), the longest side of the support rib extending at least partially in a feeding direction of the printable medium and the support rib protruding from the printable medium support in the first direction, when the support rib is in the protruding configuration (figs.10-12).
Regarding claim 8, Murata et al further teaches wherein the printable medium support is connectable to an adjacent element of the printer (figs.1-3), the adjacent element of the printer comprising a movable portion (36a,36b figs.8,10) to engage the protruding portion and move the support element into the retracted configuration (figs.10-12).
Regarding claim 9, Murata et al teaches a printer (figs.1-3) comprising:
a cutter (35,36, 44 figs.10-12) to cut a printable medium and being movable; and 
a printable medium support (figs.8,10-12) comprising: 
            a support element (37 figs.10-12) to support the printable medium (100) while being cut by the cutter, the support element being movable between 
                a protruding configuration to support the printable medium (fig.11), and 
                a retracted configuration in which the support element is at least partially retracted in a first direction (figs.10,12); and 
                an actuating element (48 figs.8,10-12) to move the support element between the protruding configuration and the retracted configuration; 
wherein the cutter comprises an engaging element (36a,36b figs.10-12) to engage the support element (37) and to move the support element from the protruding configuration towards the retracted configuration (figs.10-12).
Regarding claim 10, Murata et al further teaches wherein the cutter (35,36, 44 figs.10-12) is movable along the support element (37), and moves the support element from the protruding configuration towards the retracted configuration as the cutter moves along the support element (figs.10-12).
Regarding claim 13, Murata et al teaches a method for configuring a cutting stage of a printer (figs.8,10-12), the method comprising:
biasing a support element (37 figs.10-12) towards a protruding configuration to support a printable medium (100); 
moving a cutter (35,36, 44 figs.10-12) adjacent to the support element to adjust a cutting position in which the printable medium is cut (figs.10-12); and 
while moving the cutter (35,36, 44 figs.10-12), engaging the cutter with the support element to bring the support element (37) from the protruding configuration towards a retracted configuration, wherein in the retracted configuration the support element is at least partially retracted in a first direction (figs.10-12).
Regarding claim 14, Murata et al further teaches wherein the engaging the cutter (35,36, 44 figs.10-12) with the support element (37) comprises engaging the cutter with a protruding portion of the support element (37), the protruding portion protruding from the support element in a second direction (figs.10-12).
Regarding claim 15, Murata et al further teaches wherein the cutter (35,36, 44 figs.10-12) is a vertical cutter to cut the printable medium (100) along a feeding direction of the printable medium, and moving the vertical cutter adjusts the width of a plot of the printable medium (100) which is cut by the vertical cutter (35,36, 44 figs.10-12).

Claims 1, 2, 5, 6, 9, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martini et al. (US 6,652,173).
Regarding claim 1, Martini et al teaches a printable medium support (figs.5,6,10) for a printer comprising: 
a support element (266 fig.5; 366 fig.6; 779 fig.10) to support a printable medium (T), the support element being movable between 
a protruding configuration to support the printable medium (figs.5,6,10), and 
a retracted configuration in which the support element is at least partially retracted in a first direction (figs.5,6,10); and
the printable medium support (figs.5,6,10) comprising an actuating element (269 fig.5; 369 fig.6; spring attached to 779 fig.10) to move the support element between the protruding configuration and the retracted configuration (figs.5,6,10).
Regarding claim 2, Martini et al further teaches wherein the actuating element (269 fig.5; 369 fig.6; spring attached to 779 fig.10) comprises an elastic element to bias the support element (266 fig.5; 366 fig.6; 779 fig.10) towards the protruding configuration; 
wherein the support element (266 fig.5; 366 fig.6; 779 fig.10) comprises a protruding portion (protrusion edge contacting 266 contacting T,160 in fig.5; 368 fig.6; portion of 779 contacting 775 fig.10) protruding from the support element in a second direction; and 
wherein the protruding portion is engageable to move the support element (266 fig.5; 366 fig.6; 779 fig.10) into the retracted configuration (figs.5,6,10; during engagement, the spring of the support element is compressed i.e. retracts).
Regarding claim 5, Martini et al further teaches wherein the support element (266 fig.5; 366 fig.6; 779 fig.10) or a portion of the support element is rotatable about an axis of rotation, and wherein the support element changes between the protruding configuration and the retracted configuration, when the support element is rotated about the axis of rotation (266 fig.5; 779 fig.10).
Regarding claim 6, Martini et al further teaches wherein the protruding portion (368 fig.6; protrusion edge contacting 266 contacting T,160 in fig.5; portion of 779 contacting 775 fig.10) comprises a frustum or a cylinder, wherein a normal of the base of the cylinder or the frustum extends in the second direction (figs.5,6,10).
Regarding claim 9, Martini et al teaches a printer (fig.1) comprising:
a cutter (structure under 154 supporting blade 150a,775,777, and142 in fig. 10) to cut a printable medium and being movable; and 
a printable medium support (fig.10) comprising: 
            a support element (779 fig. 10) to support the printable medium (T) while being cut by the cutter, the support element being movable between 
                a protruding configuration to support the printable medium (fig.10 when 775 is not pressing 779), and 
                a retracted configuration in which the support element is at least partially retracted in a first direction (figs.10 when pressed by 775); and 
                an actuating element (spring of 779 fig.10) to move the support element between the protruding configuration and the retracted configuration (fig.10); 
wherein the cutter comprises an engaging element (775) to engage the support element (779) and to move the support element from the protruding configuration towards the retracted configuration (fig.10).
Regarding claim 13, Martini et al teaches a method for configuring a cutting stage of a printer (figs.1,5,6,10), the method comprising:
biasing (269 fig.5; 369 fig.6; spring attached to 779 fig.10) a support element (779 fig.10) towards a protruding configuration to support a printable medium (T); 
moving a cutter (structure under 154 supporting blade 150a,775,777, and142 in fig. 10) adjacent to the support element to adjust a cutting position in which the printable medium is cut; and 
while moving the cutter (structure under 154 supporting blade 150a,775,777, and142 in fig. 10), engaging the cutter with the support element to bring the support element (779 fig.10) from the protruding configuration towards a retracted configuration, wherein in the retracted configuration the support element is at least partially retracted in a first direction (fig.10).

Claims 1, 9, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kubota et al. (US 2008/0298872).
Regarding claim 1, Kubota et al teaches a printable medium support (figs.9-11) for a printer comprising: 
a support element (53 figs.9-11) to support a printable medium (T), the support element being movable between 
a protruding configuration to support the printable medium (figs.9C,10,11G), and 
a retracted configuration in which the support element is at least partially retracted in a first direction (figs.9A,11I); and
the printable medium support (figs.9-11) comprising an actuating element (46,54 figs.5-7) to move the support element between the protruding configuration and the retracted configuration (figs.5-7,9).
Regarding claim 9, Kubota et al teaches a printer (figs.1-2) comprising:
a cutter (blade 51 and structure supporting 51 figs.9-11) to cut a printable medium and being movable; and 
a printable medium support (figs.9-11) comprising: 
            a support element (53 figs.9-11) to support the printable medium (T) while being cut by the cutter, the support element being movable between 
                a protruding configuration to support the printable medium (figs.9C,10,11G), and 
                a retracted configuration in which the support element is at least partially retracted in a first direction (figs.9A,11I); and 
                an actuating element (46,54 figs.5-7) to move the support element between the protruding configuration and the retracted configuration; 
wherein the cutter comprises an engaging element (structure of the cutter supporting 51 attaching 53 figs.4-7) to engage the support element (53) and to move the support element from the protruding configuration towards the retracted configuration (figs.9-11).
Regarding claim 13, Kubota et al teaches a method for configuring a cutting stage of a printer (figs.1,2), the method comprising:
biasing (46,54 figs.5-7) a support element (53 figs.9-11) towards a protruding configuration to support a printable medium (T); 
moving a cutter (blade 51 and structure supporting 51 figs.9-11) adjacent to the support element to adjust a cutting position in which the printable medium is cut; and 
while moving the cutter (blade 51 and structure supporting 51 figs.9-11), engaging the cutter with the support element to bring the support element (53 figs.9-11) from the protruding configuration towards a retracted configuration, wherein in the retracted configuration the support element is at least partially retracted in a first direction (fig.9-11).
Allowable Subject Matter
Claims 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK D LEGESSE whose telephone number is (571)270-1615. The examiner can normally be reached General Schedule 9:00 am- 5:00 pm, IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENOK D LEGESSE/Primary Examiner, Art Unit 2853